
	
		II
		110th CONGRESS
		1st Session
		S. 1333
		IN THE SENATE OF THE UNITED STATES
		
			May 8, 2007
			Mr. Kerry introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to strengthen
		  the earned income tax credit.
	
	
		1.Short titleThis Act may be cited as the
			 Strengthen the Earned Income Tax
			 Credit Act of 2007.
		2.Strengthen the
			 earned income tax credit
			(a)Reduction in
			 Marriage Penalty
				(1)In
			 generalSection 32(b)(2)(B) of the Internal Revenue Code of 1986
			 (relating to joint returns) is amended—
					(A)by striking
			 , 2006, and 2007 in clause (ii) and inserting and
			 2006, and
					(B)by striking
			 clause (iii) and inserting the following new clauses:
						
							(iii)$3,500 in the
				case of taxable years beginning in 2007,
							(iv)$4,000 in the
				case of taxable years beginning in 2008,
							(v)$4,500 in the
				case of taxable years beginning in 2009, and
							(vi)$5,000 in the
				case of taxable years beginning after
				2009.
							.
					(2)Inflation
			 adjustmentSection 32(j)(1)(B)(ii) of such Code is
			 amended—
					(A)by striking
			 $3,000 amount in subsection (b)(2)(B)(iii) and inserting
			 $5,000 amount in subsection (b)(2)(B)(vi), and
					(B)by striking
			 2007 and inserting 2009.
					(3)Provisions not
			 subject to sunsetTitle IX of the Economic Growth and Tax Relief
			 Reconciliation Act of 2001 (relating to sunset provisions of such Act) shall
			 not apply to section 303(a) of such Act.
				(b)Increase in
			 Credit Percentage for Families With 3 or More ChildrenThe table
			 contained in section 32(b)(1)(A) of such Code (relating to percentages) is
			 amended—
				(1)by striking
			 2 or more qualifying children in the second row and inserting
			 2 qualifying children, and
				(2)by inserting
			 after the second row the following new item:
					
						
							 
							
								
									3 or more qualifying children4521.06
									
								
							
						.
				(c)Credit Increase
			 and Reduction in Phaseout for Individuals With No ChildrenThe
			 table contained in section 32(b)(1)(A) of such Code is amended—
				(1)by striking
			 7.65 in the second column of the third row and inserting
			 15.3, and
				(2)by striking
			 7.65 in the third column of the third row and inserting
			 15.3.
				(d)Permanent
			 Extension of Special Rule Treating Combat Pay as Earned Income
				(1)In
			 generalClause (vi) of section 32(c)(2)(B) of such Code (relating
			 to earned income) is amended to read as follows:
					
						(iv)a taxpayer may
				elect to treat amounts excluded from gross income by reason of section 112 as
				earned
				income.
						.
				(2)Provision not
			 subject to sunsetSection 105 of the Working Families Tax Relief
			 Act of 2004 (relating to application of EGTRRA sunset to this title) shall not
			 apply to section 104(b) of such Act.
				(e)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			
